              Case 2:20-cv-00480-RSM Document 16 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9
     ARETHA BROWN,
                                                         CASE NO. C20-480-RSM
10
                            Plaintiff,
            V.                                           ORDER DENYING MOTION TO AMEND
11
                                                         JUDGMENT AS MOOT
     ERIC FORBES,
12
                            Defendant.
13

14
            This matter comes before the Court on Plaintiff’s Motion to Amend Judgment pursuant to Fed.
15
     R. Civ. P. 60(b). Dkt. #15. Plaintiff Aretha Brown, proceeding pro se, filed this action on March 30,
16
     2020 and simultaneously moved to seal the case. Dkts. #1, #2. Plaintiff was granted leave to proceed
17
     in forma pauperis in this matter. Dkt. #7. Summonses have not yet been issued.
18
            The Court dismissed this case on May 29, 2020, after Plaintiff failed to respond to the Court’s
19
     show cause order. Dkt. #9. However, upon receiving Plaintiff’s untimely response to the order to
20
     show cause, the Court reopened Plaintiff’s case and directed her to file an amended complaint within
21
     thirty (30) days from the date of the Court’s order. Dkt. #13.
22

23

24
      ORDER DENYING MOTION TO AMEND JUDGMENT AS
      MOOT - 1
              Case 2:20-cv-00480-RSM Document 16 Filed 07/17/20 Page 2 of 2



 1          Plaintiff now requests that the Court vacate its May 29, 2020 order dismissing Plaintiff’s case.

 2 Dkt. #15 at 2. Because the Court has already vacated the May 29, 2020 dismissal and reopened

 3 Plaintiff’s case, her Motion to Amend Judgment is moot. Plaintiff’s case is open and has not been

 4 dismissed.

 5          As set forth in the Court’s previous order, Plaintiff was directed to file an amended complaint

 6 within thirty (30) days of the Court’s June 18, 2020 order reopening her case. Dkt. #13. Because this

 7 deadline expires on July 20, 2020, the Court will grant Plaintiff an additional fourteen (14) days from

 8 the date of this order to file her amended complaint.

 9          Accordingly, having considered Plaintiff’s filings and the relevant record, the Court finds and

10 ORDERS that:

11          (1) Plaintiff’s Motion to Amend Judgment, Dkt. #15, is DENIED as moot.

12          (2) Plaintiff is directed to file an amended complaint within fourteen (14) days from the date

13 of this Order. This amended complaint must be publicly filed and will not be sealed.

14

15          DATED this 17th day of July, 2020.

16

17

18
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24
     ORDER DENYING MOTION TO AMEND JUDGMENT AS
     MOOT - 2
